UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 18, 2013 RESOLUTE ONCOLOGY INC. (Exact name of registrant as specified in its charter) Nevada 333-166848 27-0535237 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 4759 Kester Avenue, Sherman Oaks, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (310) 780-1558 n/a (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Items On January 18, 2013, our company’s board of directors approved to effect a 5.5 new for one (1) old forward split of our authorized, issued and outstanding shares of common stock.Upon effect of the forward split, our authorized capital will be increased from 75,000,000 to 412,500,000 shares of common stock and correspondingly, our issued and outstanding shares of common stock will be increased from 6,800,000 to 37,400,000 shares of common stock, all with a par value of $0.001. These amendments are currently under review with the Financial Industry Regulatory Authority (“FINRA”).We will announce the completion of FINRA review and the effectiveness of these changes on the market by filing a Current Report on Form 8-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RESOLUTE ONCOLOGY INC. /s/ Blair Sorby Blair Sorby Presidentand Director Date: January 22, 2013 2
